Citation Nr: 9927988	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  94-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for a left elbow 
disability.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a January 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In the March 1996 Board remand, the issues of entitlement to 
service connection for dermatophytosis and entitlement to an 
increased evaluation for tinea versicolor were before the 
Board for appellate consideration.  Since that time both 
matters have been resolved to the veteran's satisfaction, and 
accordingly, neither issue is currently before the Board for 
appellate review.


FINDING OF FACT

The claims of entitlement to service connection for 
disabilities of the left shoulder, left leg, left elbow and 
the low back are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.

CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left shoulder disability is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a left leg disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a left elbow disability is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for a low back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law and Regulations

The threshold question in every case is whether each claim 
presented is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The statutory duty 
to assist the appellant in the development of his claim does 
not arise unless and until a well-grounded claim is 
presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under the provisions of 38 U.S.C.A. § 1154, in the case of 
any veteran who engaged in combat with the enemy in active 
service during a period of war, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Although 38 U.S.C.A. § 1154 
does not establish service connection for a particular 
disability of a combat veteran, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  See Collette v. Brown, 
82 F.3d 389, 392 (Fed. Cir. 1996) (noting that § 1154(b) 
"does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service-connected", 
but "considerably lighten[s] the burden of a veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in, or aggravated by, combat service").  The 
provisions of section 1154(b) do not provide a substitute for 
medical nexus evidence but only reduce the evidentiary burden 
with respect to the Caluza element of incurrence or 
aggravation of disease or injury.  See also, Nolen v. West, 
12 Vet. App. 347, 350 (1999) and Cylburn v. West, 12 Vet. 
App. 296, 303 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1997).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims indicated that an 
appellant need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background

The service medical records showed that upon induction 
examination conducted in May 1968, clinical evaluation of the 
upper and lower extremities and the spine was normal.  The 
records referred to an injured left hand in June 1970 and 
that he was placed on a temporary profile for a broken bone 
in the left hand in June 1970.  Upon separation examination 
conducted in October 1970, the clinical evaluation was again 
pertinently normal.  

The veteran's initial VA compensation application in 1975 was 
for left hand, eye and nervous disorders.  Upon VA 
examination conducted in September 1975, the veteran gave a 
history of sustaining a fracture of the left hand in service, 
due to jumping out of a helicopter.  The veteran complained 
of intermittent episodes of discomfort in the left hand.  A 
diagnosis of an old healed fracture of the left fifth 
metacarpal was made.  The veteran did not report complaints 
referable to the left shoulder, left leg, the left elbow or 
the low back. 

By rating action of October 1975, the RO granted service 
connection for a healed fracture of the left fifth 
metacarpal.  His correspondence and VA medical records 
through 1976 are directed to the left hand disability. 

A private medical record dated in February 1977 documented 
complaints of pain of the left wrist, a fall from a 
helicopter and showed diagnoses of tendonitis of the left 
hand and inflammatory process of the left wrist.  His appeal 
in 1977 focus on the left hand without reference to any 
disability of the left shoulder or left elbow, the left leg 
or the low back.  

In April 1979, VA medical records were received which 
included an entry dated in December 1976 showing the 
veteran's complaint of pain in the left hand occasionally 
radiating to the left forearm and an assessment of mild pain 
at the site of old fracture trauma.

A VA examination was conducted in May 1979.  At that time the 
veteran gave a history of a fracture of the left fifth 
metacarpal which he sustained in 1969 or 1970 during service 
when he fell out of a helicopter.  He reported that he was 
treated with a cast on his left hand that he wore for two to 
three months and that no further treatment was received after 
the removal of the cast.  The veteran's chief complaint was 
pain and discomfort in the left hand with weather changes.  A 
diagnosis of a history of residuals of a fracture of the left 
fifth metacarpal was made.   

Another VA orthopedic examination was conducted in December 
1979, at which time the veteran complained of chronic pain 
and swelling in the area of the fifth metacarpal of the left 
hand.  A diagnosis of a history of a fracture at the base of 
the fifth metacarpal of the left hand in 1970, with mild 
residual pain in the metacarpal area with no limitation of 
motion of the function of the left hand, was made.  The 
examiner noted that he recalled having fallen out of a 
helicopter with his left hand out stretched and apparently 
incurred a fracture at the base of the fifth metacarpal.  

Private medical records received with the veteran's 1981 
claim for increase revealed that the veteran sustained an 
injury to his low back in February 1980 during the course of 
his work.  The records mention acute and chronic lumbar 
strain and X-ray evidence of spina bifida occulta of S-1 and 
degenerative changes of the third lumbar disc.  In October 
1980 he complained that changes in weather made his back sore 
and stiff and it was noted that he was working again.  X-ray 
films of the lumbar spine were reported as within normal 
limits except for some mild developmental wedging of the 
dorsolumbar junction.

VA orthopedic and neurological examinations were conducted in 
February 1981.  Upon orthopedic examination, the veteran 
complained of pain in the left hand and he reported having 
sustained a fracture of the left hand when he fell out of a 
"chopper" in Vietnam.  He complained of a tendency to drop 
tools in the course of his employment as a mechanic.  
Physical examination revealed no limitation of motion or 
swelling in the left hand and it was also noted that 
pronation and supination of the left forearm was within 
normal limits.  A diagnosis of residuals of a fracture of the 
left fifth metacarpal was made.  Neurological examination was 
normal and the report mentioned the fall in Vietnam wherein 
he landed on his left hand.  

In early 1991 the veteran wrote that he sustained injury of 
the left hand and left side when he fell 12 feet from a 
helicopter in Vietnam and now his entire left side hurt.  In 
separate correspondence he recalled having received VA 
treatment numerous times in 1976 and 1977, and in 1991 the 
facility mentioned reported no record for the veteran when 
contacted by the RO.  

VA medical examination in July 1991 was pertinently 
unremarkable.  A VA medical record dated in November 1991 
showed that the veteran complained of "arthritis" of the 
left wrist and elbow after falling from a helicopter in 
Vietnam.  A January 1992 medical record revealed complaints 
of left arm pain as well as popping in the shoulder, elbow 
and wrist.  X-ray films of the left elbow were normal.  An 
impression of myofascial pain and arthralgia was made.  Left 
hip and shoulder pain was reported in May 1992, as well as an 
aching left arm and left leg since 1976 and a fall from a 
helicopter in Vietnam.  Upon evaluation conducted in August 
1992, the veteran complained of left-sided arm and leg pain, 
mid and low back pain and that he stated to the examiner was 
secondary to falling out of a helicopter in Vietnam.  Left 
shoulder pain is mentioned in late 1992 and follow up with 
the orthopedic service is noted in early 1993 where he 
recalled a 23 year history of a bothersome left arm and by 
history reported a 10 to 12 foot fall, with rifle and pack, 
on the left arm in service.  He also complained of back pain 
since that accident radiating to the left leg. 

In July 1993 the veteran wrote that when he fell from a 
helicopter in service his entire body received such a jolt 
that his bones were affected.  He reported that he suffered 
from constant pain in lower back, left leg and left arm and 
had pain in these areas since the fall and that he knew all 
these disabilities were service connected.  

The veteran provided testimony a hearing held at the RO in 
October 1993.  He testified that during service he fell out 
of a helicopter and fell about 10 feet landing on the left 
side of his body while he was holding an M-60.  He stated 
that he had a cast on his right arm up to his elbow following 
the fall and that he thought he had also received treatment 
for his left leg and back.  The veteran testified that he 
experienced pain of the left leg.  He also stated that he 
experienced constant pain of the spine.  He further testified 
that he experienced arm pain at the elbow and with the left 
had.  The veteran also indicated that he felt as if he had 
started losing strength on the left side.  The veteran 
further testified that he was right-handed and that he had 
worked as a mechanic for approximately 14 years.  

In November 1993, VA medical records were received which 
included the results electromyogram and nerve conduction 
studies.  The testing revealed no evidence of carpal tunnel 
syndrome or peripheral neuropathy on the left side and also 
showed normal conduction velocity across the left elbow.  The 
testing revealed a mild decrease in the size of the medial F-
wave on the left that was compatible with a history of an 
injury sustained in Vietnam.  

A VA examination of the joints was conducted in November 
1993.  The veteran reported a history of falling out of a 
helicopter with a full pack and rifle falling on his left 
side fracturing his fifth metacarpal and injuring his low 
back, and his left elbow.  He complained of pain in the low 
back, left elbow and left leg.  Physical examination showed 
full range of motion of the left elbow and full range of 
motion of the left leg.  Range of motion testing of the spine 
showed forward flexion of 85 degrees, extension of 15 
degrees, lateral flexion of 40 degrees and rotation of 35 
degrees.  A diagnosis of a history of a fracture of the left 
fifth metacarpal and injury to the low back, left leg and 
left elbow with minimal loss of motion in the back and full 
range of motion otherwise. 

VA examined the veteran in January 1997.  The veteran gave a 
history of a 7 or 8 foot fall from a helicopter in service 
that resulted in an injury to the left side.  The veteran 
complained of back pain.  Range of motion testing revealed 90 
degrees of forward flexion, 15 degrees of extension, lateral 
flexion of 40 degrees and rotation of 30 degrees.  X-ray 
films of the lumbar spine showed minimal dextroscoliosis and 
chronic anterior wedging of the T12 and L1 vertebral bodies. 

The veteran complained of left shoulder pain and of numbness 
in the whole left arm.  Examination revealed a little loss of 
motion in the left shoulder with range of motion testing 
showing elevation and abduction from 0 to 175 degrees, 
external rotation of 85 degrees, and internal rotation to 90 
degrees.  It was noted that the veteran might have 
radiculopathy in the left upper extremity.  X-ray films of 
the left shoulder were normal. 

The veteran complained of left leg pain and radiculopathy.  
It was noted that the veteran might have radiculopathy in the 
left upper extremity.  X-ray films of the left hip revealed 
that the weight bearing portion of each hip joint appeared to 
be slightly diminished but that sacroiliac joints appeared 
normal and that the hips were other wise unremarkable. 

The veteran complained of left elbow pain, radiculopathy and 
numbness in the whole left arm.  Full range of motion of the 
left elbow was shown. It was noted that the veteran might 
have radiculopathy in the left upper extremity.  X-ray films 
of the left elbow were normal. 

The examiner indicated that the onset of the veteran's 
disabilities was apparently after his fall from the 
helicopter and it was noted that the etiology was probably 
from the fall from the helicopter.

In February 1997 the examiner provided an addendum to the 
January 1997 examination report indicating that the low back 
was normal, that the left elbow was normal, that the left 
shoulder was normal for diagnostic purposes and that the left 
leg was normal.


Analysis

In order for a claim for service connection for a disability 
to be well-grounded, there must be (1) evidence of a current 
disability; (2) evidence of incurrence or aggravation of a 
disease or injury in service; and (3) evidence of a nexus 
between the in-service injury or disease and the veteran's 
death.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996), aff'd 120 F.3d 
1239 (Fed. Cir. 1997). The Board notes that the veteran had a 
recognized citation of combat and claimed disabilities as a 
result of injury apparently linked to combat; therefore, the 
provisions of 38 U.S.C.A. § 1154, relating to combat veterans 
are applicable to this case.  The pertinent provisions of 38 
U.S.C.A. § 1154 have been reported previously. 

The Federal Circuit in Collette set out a three-step analysis 
for applying 38 U.S.C.A. § 1154(b).  First, it must be 
determined that there is "satisfactory lay or other evidence 
of service incurrence or aggravation" of disease or injury 
due to combat.  Second, it must be determined whether such 
evidence is "consistent with the circumstances, conditions or 
hardships of such service."  If both of these inquiries have 
been answered in the affirmative, then a factual presumption 
arises that the disease or injury is service connected.  The 
third step of the analysis is to determine whether the 
government has rebutted the established presumption of in 
service incurrence by "clear and convincing evidence to the 
contrary."  82 F.3d at 392-3.  In Caluza the emphasis was 
that 38 U.S.C.A. § 1154(b) "relaxes the evidentiary 
requirements for adjudication of certain combat-related VA-
disability-compensation claims" by allowing lay or other 
evidence to prove incurrence of a condition by combat. 7 Vet. 
App. at 507.  Accordingly, the " 'lay or other evidence' 
[will] be accepted as sufficient proof of service incurrence 
or aggravation unless there is 'clear and convincing 
evidence' that the disease or injury was not incurred or 
aggravated in service...[citing Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994)]." 7 Vet. App. at 508.

Thereafter, in Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996), the holding was that the Collette Court's decision 
supplemented the Caluza medical nexus analysis but that in 
certain cases lay evidence would satisfy the first step under 
Collette.  More recently Nolen v. West, 12 Vet. App. 347, 350 
(1999) and Cylburn v. West, 12 Vet. App. 296, 303 (1999), 
affirmed the principle that section 1154(b) does not provide 
a substitute for medical nexus evidence and present 
disability.  

In this case, the Board finds that there is no satisfactory 
evidence of incurrence in service to require clear and 
convincing evidence under section 1154(b).  Initially, the 
Board notes that the service medical records documented the 
injury of the left hand in June 1970 although the 
circumstances of the injury are not mentioned however.  Upon 
separation examination conducted in October 1970, clinical 
evaluation of the upper extremities and spine was normal and 
no pertinent entry was made in the summary of defects and 
diagnoses.  It is significant that the evidence is negative 
for any mention of left shoulder, left leg or the left elbow 
until more than 20 years following service.  Further, during 
this period of time the veteran had several VA examinations 
that show no reference to pertinent complaint, nor were any 
clinical findings pertaining to those areas made.

With respect to the claim of entitlement to service 
connection for a low back disability, the evidence in service 
and thereafter prior to 1980 is again unfavorable to the 
claim as it is negative for any reference to the low back.  
Significantly, in 1980 he sustained a serious work place 
injury and the record at that time does not mention any prior 
back injury in service that he now claims was the case.  
Thereafter there are no documented complaints of back 
problems until the early 1990's. 

Accordingly, the Board finds that the evidence after service 
is of significance to overcome any favorable treatment that 
the veteran may be accorded under section 1154(b) based upon 
silent service medical records.  Overall, this evidence does 
not entitle him to any favorable consideration of the 
question of service incurrence of injury and thus the Board 
need not establish clear and convincing evidence to rebut the 
service incurrence element.  There may not be an affirmative 
finding against the service incurrence element in the service 
medical records.  However, the analysis does not end there 
and the evidence of no pertinent complaint or finding for 
several decades thereafter is sufficient to deny any 
favorable consideration of the service incurrence element.  
See Arms v. West, 12 Vet. App. 188, 197 (1999).

There is also another element against the well grounded claim 
that being the absence of competent medical evidence of 
current disability and nexus to service.  Viewed together, 
the conclusion of the VA examiner in 1997 was no diagnosis of 
a disability affecting the left shoulder, left elbow, the 
left leg and the low back.  A claim under section 1154(b) 
does not received preferential consideration of these Caluza 
elements. 

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  The Board finds 
that no evidence of a current clinical disability of the left 
shoulder, left leg or left elbow or low back has been 
presented and accordingly, those claims are therefore not 
well grounded and must be denied.  

With regard to medical opinions, in LeShore v. Brown, 8 Vet. 
App. 406 (1995), the Court held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by the examiner, does not 
constitute "competent medical evidence" satisfying Grottveit 
v. Brown, 5 Vet. App. 91 (1993) requirement.  It is clear 
from the language of the examiner's opinion that it was 
derived from a history reported by the veteran.  Moreover, 
the history given was incomplete, as it did not include any 
mention of the back injury sustained in 1980.  Thus, where 
there is no indication that the medical professional formed 
his or her opinion on a basis separate from the veteran's 
recitation of his medical and service background, and there 
is no indication that the medical professional reviewed the 
service medical records or other relevant documents, which 
would have enabled him or her to form an opinion based on 
independent grounds, the medical professional's opinion 
cannot be determined to be competent medical evidence.  See 
Grover v. West, 12 Vet. App. 109, 112-13 (1999) affirming the 
holding in LeShore that unenhanced reports of a history 
transcribed by a medical examiner does not constitute 
competent medical evidence where such is necessary.

The Board notes that the veteran, as a lay person, is not 
qualified to offer opinions regarding the etiology of his 
claimed disabilities were as is the case here such 
determinations require specialized knowledge or training, 
and, therefore, cannot be made by a lay person.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  Where, as here, the determinative issue involves a 
medical diagnosis and medical etiology, competent medical 
evidence that the claim is plausible is required in order for 
the claim to be well grounded. As such has not been presented 
with respect to the claims of entitlement to service 
connection they are not well grounded.

Because the veteran's claims are not well-grounded, VA is 
under no duty to further assist her in developing facts 
pertinent to that claim and cannot do so in the absence of a 
well grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.159(a); Morton v. West, 12 Vet. App. 477 (1999); Epps v. 
Gober, 126 F.3d 1454 (Fed. Cir. 1997).  VA's obligation to 
assist depends upon the particular facts of the case and the 
extent to which VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  VA is not on 
notice of any other known and existing evidence which would 
make the adjudicated claims plausible.  The Board's decision 
serves to inform the appellant of the kind of evidence that 
would be necessary to make his claims well-grounded.


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a left leg disability 
is denied.

Entitlement to service connection for a left elbow disability 
is denied.

Entitlement to service connection for a low back disability 
is denied.


		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

 

